DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment filed on 02/16/2021.

	2. Applicant's cooperation in correcting the informalities in the specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1 and 5-8 were amended.

	4. Specification:
		The Amendment to Specification, filed on 02/16/2021, has been accepted.

Allowable Subject Matter
1. Claims 1-8 are allowed.

2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious the claimed combination of a gas turbine engine having an engine case; an engine rotation shaft rotatably supported by the engine case via a bearing; and including:
“a first flange extending from the engine case to define a first annular contact surface facing in an axial direction; 
a bearing case having an inner end supporting an outer circumference side of the bearing; and 
a second flange defining a second annular contact surface that coaxially contacts the first annular contact surface; 
wherein the second flange is joined to the first flange such that the second flange moves radially relative to the first flange when applied with a load greater than or equal to a first predetermined value in a direction to move the second flange radially relative to the first flange, and an outer circumferential edge of one of the first flange and the second flange is provided with an opposing piece that opposes an outer circumferential edge of another of the first flange and the second flange via a radial gap.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 1, 2021